DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the polarizer of claim 1, in particular the limitations of a thickness of the first dielectric layer is at least 20% but not more than 80% of a thickness of the dielectric film, and a refractive index of the transparent substrate is deemed ns, a refractive index of the dielectric film is deemed na, and a refractive index of an in-plane region including the first dielectric layer is deemed n1, then a relationship 1<n1<na<ns is satisfied.
The closely related prior art, Takada et al. (US 20160131810) discloses (Figs. 1A-42; in particular Fig. 11B) a polarizer comprising: a transparent substrate (11; section 0087), a dielectric film (12; section 0090) which extends across a surface of the transparent substrate and has a lower refractive index than the transparent substrate, and a plurality of projections (combination of 12-15 and 22-24) which extend in a first direction on top of the dielectric film and are arrayed periodically at a pitch that is shorter than a wavelength of light in a used light region (sections 0084, 0121, 0123-0125), wherein the transparent substrate has a thermal conductivity of at least 10 W/m·K but not more than 40 W/m·K (section 0087; glass, sapphire, or rock crystal), the plurality of projections each have, in order from a side closer to the dielectric film, a first dielectric layer (14), a reflective layer (15) and a functional layer (22-24), the reflective layer comprises a metal or a metal compound (section 0107), and the functional layer is formed from a material different from the reflective layer (sections 0123, 0127).
However, the prior art does not disclose or suggest the polarizer of claim 1, in particular the limitations of a thickness of the first dielectric layer is at least 20% but not more than 80% of a thickness of the dielectric film, and a refractive index of the transparent substrate is deemed ns, a refractive index of the dielectric film is deemed na, and a refractive index of an in-plane region including the first dielectric layer is deemed n1, then a relationship 1<n1<na<ns is satisfied. Claim 1 is therefore allowed, as are dependent claims 2-6 and 8-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871